UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
LIVIA M. SCOTTO,                                                  NOT FOR PUBLICATION

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  18-CV-7242 (MKB)
                           v.

SOCIETE AIR FRANCE, VINCI GROUP
PROPERTY, UNITED CONTINENTAL
HOLDINGS, SOCIETE GENERALE, FREDERIC
OUDEA, CORPORATION COUNSEL, COUNTY
OF MAUI, M. DYER AND SONS, ATLANTIC
RELOCATIONS, M. DYER AND SONS
AFFILIATES AND SUBSIDIARIES, THE
CORPORATION TRUST, COUNTY OF
HONOLULU, THE CORPORATION COUNSEL,
STATE OF HAWAII, HAWAII PUBLIC
HOUSING AUTHORITY, JOHNATHAN
BEATTY TRUST, MEDERIOS TRUST, UNITED
CONTINENTAL HOLDINGS, PAC GLOBAL
INSURERS, JESSICA M. MCCLEAN, and
COUNSEL OF RECORD,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Livia M. Scotto, proceeding pro se, commenced the above-captioned action on

November 26, 2018, against Defendants. (Compl., Docket Entry No. 1.) The Court grants

Plaintiff’s request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 solely for the

purpose of this Memorandum and Order. For the reasons set forth below, the Court dismisses

the Complaint.
   I.   Discussion

           a.   Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 104–05 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even after

Twombly, the court “remain[s] obligated to construe a pro se complaint liberally”). Nevertheless,

the Court is required to dismiss sua sponte an in forma pauperis action if the Court determines it

“(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

           b.   Plaintiff fails to state a claim

        The Complaint is incoherent and incomprehensible and fails to state a claim that may be

remedied by this Court. For example, on the first page of Plaintiff’s 198-page Complaint,

Plaintiff identifies the action as “[c]omplaint on harms air passenger violations concealment of

fraud conspiracy price fixing violations of EU Treaty movement of goods price fixing by freight

forwarders and agents et denial of freedom of movement of persons.” (Compl. 1.) There are no



                                                   2
concrete allegations in the Complaint generally or against any of the named Defendants. The

entire Complaint appears to be comprised of excerpts and attachments referencing various court

filings and cases from other federal district and appellate courts, including a case no longer

pending in the Eastern District of New York, Schenker AG v. Societe Air France, et al., No. 14-

CV-4711 (E.D.N.Y. Dec. 7, 2017). (See generally Compl.)

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

P. 8(a), and that “[e]ach averment of a pleading shall be simple, concise, and direct,” Fed. R.

Civ. P. 8(e)(1). Dismissal of a complaint is appropriate where the complaint is “so confused,

ambiguous, vague or otherwise unintelligible that its true substance, if any, is well disguised.”

Whitfield v. Johnson, No. 18-CV-1331, 2019 WL 1178739, at *1 (2d Cir. Mar. 13, 2019)

(quoting Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)).

        Even under the most liberal reading of the Complaint, the Court cannot discern any

legally cognizable harm that Plaintiff has suffered. See Trice v. Onondaga Cty. Justice Ctr., 124

F. App’x 693, 694 (2d Cir. 2005) (affirming the district court’s dismissal where the plaintiff’s

second amended complaint was “incomprehensible, incomplete and technically deficient,

consisting of one, rambling paragraph” and “containing over 550 lines . . . [of] incoherent

allegations”). Accordingly, the Court dismisses the Complaint.

          c.   The Court declines to afford Plaintiff an opportunity to amend the
               Complaint

       While the Court would ordinarily allow Plaintiff to amend her Complaint to cure the

identified deficiencies, any amendment in this case would be futile and “[l]eave to amend may

properly be denied if the amendment would be futile . . . .” Russell v. Aid to Developmentally

Disabled, Inc., 753 F. App’x 9, 15 (2d Cir. 2018) (citing Anderson News, L.L.C. v. Am. Media,


                                                  3
Inc., 680 F.3d 162, 185 (2d Cir. 2012)).

         In addition to the incoherent nature of Plaintiff’s complaint, Plaintiff has a long history of

filing similar actions in other courts. Indeed, Plaintiff has filed over fifty cases in federal courts.

See, e.g., Scotto v. M. Dyer & Sons, No. 18-CV-1665, 2018 WL 4760791 (M.D. Fla. Aug. 7,

2018); Scotto v. Comm’r of Soc. Sec., No. 18-CV-1433, 2018 WL 4214544 (M.D. Fla. Sept. 5,

2018); Scotto v. United Cont’l Airlines, No. 18-CV-2332, 2018 WL 4627100 (N.D. Tex. Sept. 7,

2018), appeal dismissed sub nom. Scotto v. United Cont’l Airlines, No. 18-CV-11542, 2018 WL

6828856 (5th Cir. Dec. 20, 2018); Scotto v. CUC Int’l, No. 07-CV-00213, 2007 WL 1341183 (D.

Haw. May 3, 2007); Scotto v. McClean, No. 17-CV-2730, 2018 WL 1886568 (M.D. Fla. Jan. 30,

2018).

         In addition, Plaintiff is the subject of several filing injunctions in various courts. See e.g.,

In re Livia M. Scotto, No. 18-MC-62 (M.D. Fla. Aug. 8, 2018); Scotto v. USA, No. 16-CV-9125

(S.D.N.Y. Jan. 30, 2017); In re Livia M. Scotto, No. 11-MC-302 (D. Haw. Dec. 14, 2011)

(Docket Entry No. 5). As such, the Court finds that any amendment would be futile and denies

Plaintiff leave to amend. See Clifton v. Office of Temp. Disability Otda, No. 15-CV-6806, 2016

WL 482021, at *2 (E.D.N.Y. Feb. 4, 2016) (“Whereas ordinarily the [c]ourt would allow [the]

plaintiff an opportunity to amend . . . it need not afford that opportunity here where it is clear

from plaintiff’s submission and prior litigation history with the [c]ourt that he cannot state a

plausible claim for relief. As such, any attempt to amend . . . would be futile.”); see also Glass v.

U.S. Presidents since 1960, No. 17-CV-3141, 2017 WL 4621006, at *4 (E.D.N.Y. Oct. 12, 2017)

(finding that the plaintiff’s amended complaint rose “to the level of irrational,” and declining to

afford the plaintiff an opportunity to further amend her complaint “given that the deficiencies

therein [were] not such that could be cured by amendment”).



                                                    4
  II. Conclusion

          For the reasons set forth above, the Court dismisses Plaintiff’s Complaint. Plaintiff is

cautioned that this Court will not tolerate frivolous litigation and that she may be subject to a

filing injunction should she continue to file similar actions in this Court. Lau v. Meddaugh, 229

F.3d 121, 123 (2d Cir. 2000). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this Order would not be taken in good faith, and therefore in forma pauperis status is

denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45

(1962).

Dated: May 1, 2019
       Brooklyn, New York

                                                        SO ORDERED:


                                                             s/ MKB
                                                        MARGO K. BRODIE
                                                        United States District




                                                   5
